               Case 1:19-mc-00498 Document 1 Filed 10/28/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          :
THE HURRY FAMILY REVOCABLE TRUST :
ALPINE SECURITIES CORPORATION; and :
SCOTTSDALE CAPITAL ADVISORS               :
CORPORATION                               :
                                          :
            Plaintiffs,                   :    Case No.
                                          :
      vs.                                 :    (M.D. Fla. Case No. 8:18-cv-02869)
                                          :
CHRISTOPHER FRANKEL                       :
                                          :
            Defendant.                    :
                                          :
                                          :
                                          :
__________________________________________:

      NOTICE OF MOTION TO COMPEL VISION FINANCIAL MARKETS LLC’S
                     COMPLIANCE WITH SUBPOENA


         PLEASE TAKE NOTICE that upon the Declaration of Jordan Susman, dated October 28,

2019, and the accompanying Memorandum of Law in Support of Motion to Compel Vision

Financial Markets LLC’s Compliance with Subpoena, Plaintiffs The Hurry Family Revocable

Trust, Alpine Securities Corporation, and Scottsdale Capital Advisors (collectively, “Plaintiffs”)

will move this Court, at a place and time that the Court will set, for an order pursuant to Rule 45

of the Federal Rules of Civil Procedure, compelling third party Vision Financial Markets, LLC

(“Vision”) to produce documents in compliance with a subpoena (the “Subpoena”) issued in the

above referenced action before the United States District Court for the Middle District of Florida,

specifically in the case captioned Hurry Family Revocable Trust, et al. v. Christopher Frankel,

8:18CV02869(VMC/-CPT). Pursuant to Fed.R.Civ.P. 37(a)(1), counsel for Plaintiffs attempted




{00104057;3}
               Case 1:19-mc-00498 Document 1 Filed 10/28/19 Page 2 of 2



to meet and confer with counsel for Vision in a good faith effort to resolve Vision’s refusal to

comply with the Subpoena. Counsel for Vision refused to discuss the matter.

          PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b),

opposition papers shall be served within fourteen (14) days after service of the moving papers,

and reply papers shall be served within seven (7) days after service of the opposition papers.

          WHEREFORE, Plaintiffs respectfully request an order compelling Third-Party Vision

Financial Markets, LLC to produce documents in compliance with the Subpoena referenced

herein.

Dated: October 28, 2019                              Respectfully submitted,


                                                     By: /s/ Charles Harder
                                                     Charles J. Harder, Esq.
                                                     Jordan Susman, Esq.
                                                     HARDER LLP
                                                     132 S. Rodeo Drive, Fourth Floor
                                                     Beverly Hills, California 90212
                                                     Tel. (424) 203-1600


                                                     By: /s/ Anthony Harwood
                                                     Anthony J. Harwood, Esq.
                                                     HARDER LLP
                                                     260 Madison Avenue, Sixteenth Floor
                                                     New York, NY 10016
                                                     Tel. (212) 799-1400

                                                     Counsel for Plaintiffs




{00104057;3}                                     2
